SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15a-16 OF THE SECURITIES EXCHANGE ACT OF 1934 Report on Form 6-K dated August 13, 2014 Partner Communications Company Ltd. (Translation of Registrant’s Name Into English) 8 Amal Street Afeq Industrial Park Rosh Ha’ayin 48103 Israel (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F xForm 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes oNo x (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on December 4, 2002 (Registration No. 333-101652), September 5, 2006 (Registration No. 333-137102) and on September 11, 2008 (Registration No. 333-153419) Enclosure:PARTNER COMMUNICATIONS REPORTS SECOND QUARTER 2014 RESULTS PARTNER COMMUNICATIONS REPORTS SECOND QUARTER 2014 RESULTS1 ADJUSTED EBITDA TOTALED NIS 291 MILLION, UP 4% FROM Q2 2013 NET DEBT TOTALED NIS 2.7 BILLION, A DECREASE OF NIS Second quarter 2014 highlights (compared with second quarter 2013) · Total Revenues: NIS 1,087 million (US$ 316 million), a decrease of 4% · Service Revenues: NIS 862 million (US$ 251 million), a decrease of 9% · Equipment Revenues: NIS 225 million (US$ 65 million), an increase of 25% · Operating Expenses (OPEX)2including cost of equipment sold: NIS 809 million (US$235 million), a decrease of 7% · Operating Expenses (OPEX)2: NIS 642 million (US $187 million), a decrease of 8% · Adjusted EBITDA3: NIS 291 million (US$ 85 million), an increase of 4% · Adjusted EBITDA Margin: 27% of total revenues compared with 25% · Profit for the Period: NIS 46 million (US$ 13 million), an increase of 130% · Net Debt4: NIS 2,735 million (US$ 796 million), a decrease of NIS 711 million · Free Cash Flow (before interest)5: NIS 192 million (US$ 56 million), a decrease of 33% · Cellular ARPU: NIS 76 (US$ 22), a decrease of 8% · Cellular Subscriber Base: approximately 2.91 million subscribers at quarter-end, similar to the second quarter of 2013 Rosh Ha’ayin, Israel, August 13, 2014 – Partner Communications Company Ltd. (“Partner” or the “Company”) (NASDAQ and TASE: PTNR), a leading Israeli communications operator, announced today its results for the quarter ended June 30, 2014. 1The financial results presented in this press release are unaudited. 2Operating expenses include cost of service revenues, and selling, marketing & administrative expenses, and exclude depreciation and amortization and impairment charges. 3For definition of Adjusted EBITDA measure, see “Use of Non-GAAP Financial Measures” below. 4Total long term indebtedness including current maturities less cash and cash equivalents. 5Cash flows from operating activities before interest payments, net of cash flows used for investment activities. 2 Commenting on the second quarter results, Mr. Haim Romano, CEO of Partner noted: “The results of the second quarter of 2014 reflect the Company’s strength and its ability to cope with the continued and intense competition in the telecom market. Adherence to the Company’s strategy – which is based on creating a competitive advantage with an emphasis on technological innovation and quality of service – was reflected this quarter. This quarter we recorded an increase of 4% in Adjusted EBITDA compared to the comparable quarter last year, as a result of adapting our cost structure and operating model to the changing business environment. These actions contributed to an 8% decline in operating expenses. In addition, an increase of 25% in revenues from the sale of equipment was recorded. These two factors partially offset the continued erosion in service revenues. This is the second consecutive quarter in which we recorded an increase in Adjusted EBITDA in comparison to its comparable quarter since the fourth quarter of 2010. In the current quarter we also recorded an increase of 130% in profit, which reflects an improvement in Adjusted EBITDA as well as lower finance costs, net, compared to the comparable quarter last year. In addition, we continued to reduce the Company’s net debtwhich totaled at the end of the quarter NIS 2.7 billion. The net debt was reduced by NIS 711 million compared to the parallel quarter last year. Our customers’ vote of confidence is expressed by the increase – for a fifth consecutive quarter – in the Post-Paid subscriber base. The decrease in the total number of subscribers stems from the decline in the Pre-Paid subscriber base, resulting, among other things, from seasonality effects. In July, the Company launched its 4G network, the first among the cellular operators in Israel, following the MOC’s approval to convert a 5 MHz bandwidth which the Company owned. Our 4G network includes today hundreds of sites deployed nationally and we estimate that the network will include more than one thousand sites by year end. Hundreds of thousands of our customers can already enjoy the advanced services of LTE technology. The full implementation of the technology’s potential is subject to a complete spectrum allocation which we estimate is expected in early 2015 as part of the 4G tender recently published by the MOC. 4G technology makes possible the use of new products and services, cellular internet becomes significantly faster and enables the use of services and applications that are based on the transfer of heavy data at high speeds, which enhance the user experience. The experience of other countries demonstrates that the adoption of 4G networks encourages the use of these innovative services and advanced applications.” Haim Romano emphasized, “The advanced network which Partner launched is ready to provide LTE Advanced (4.5), subject to the approval by the MOC, the allocation of the necessary spectrum to launch this technology and the availability of supporting end user devices. 3 Referring to our activities in the fixed line, we are implementing the principles of technological leadership to the fixed network. These days we are executing a broad upgrade of the network. Our fixed line network is at the forefront of technology and is one of the fastest networks in Israel. We are proud in our continued leadership position in quality of service and are continuing to consistently improve and enhance the customer experience, and expand the points of contact with our customers and the breadth of services and products offered. Today we also offer customers of all cellular operators a repair service for cellular devices within two hours, a very wide range of devices and accessories and innovative services which bring added value through the cellular device.” In conclusion, Haim Romano noted, “I believe that the Company’s strength will be maintained based on our leadership in the areas of technologies and customer service which are our core assets.” Mr. Ziv Leitman, Partner's Chief Financial Officer commented on the quarterly results as compared to the previous quarter: “During the second quarter of 2014, competition in the cellular market continued to be intense, which resulted in a further decline in revenues; however, at the same time, the Company continued to adjust its cost structure and implement operational efficiency measures which, among other things, led to a decrease of NIS19million in operating expenses (excluding cost of equipment sold and depreciation & amortization expenses) compared with the first quarter of 2014. The cellular subscriber churn rate during the second quarter of 2014 declined to 11.4% compared to 11.6% in the previous quarter. This slight decline follows two consecutive quarters in which the churn rate increased. Cellular ARPU in the second quarter of 2014 totaled NIS 76, decreasing by NIS1 compared with the previous quarter. The decline in ARPU resulted primarily from continued price erosion of cellular services, a result of the intense competition, which was partially offset by an increase in revenues from national roaming services. Revenues from equipment sales in the second quarter of 2014 were similar to the previous quarter; however, gross profit from equipment sales increased by NIS 13 million compared to the previous quarter, primarily due to improvements in the supply chain and a change in the product mix. Adjusted EBITDA in the second quarter of 2014 increased by NIS 17 million compared with the previous quarter, reflecting the increase in gross profit from equipment sales and the decline in operating expenses which were partially offset by the decline in cellular service revenues. Finance costs, net, in this quarter increased by NIS 25 million compared to the previous quarter, mainly due to an increase in CPI linkage expenses and a one-time repayment fee for bank loans of NIS 6 million. 4 Profit in the second quarter of 2014 totaled NIS 46 million compared with NIS52 million in the previous quarter, reflecting the higher finance costs, net, partially offset by the increase in adjusted EBITDA. Free cash flow (after interest payments) in the second quarter totaled NIS123million, compared with NIS 139 million in the first quarter of 2014.The decrease in free cash flow was primarily due to semi-annual interest payments. As of June 30, 2014, net debt amounted to approximately NIS 2.7billion. In April 2014, the Company made an early repayment of bank loans totaling NIS 100million (whose original repayment schedule was for repayments of NIS 25 million in each of 2014, 2015, 2016, and 2017). Since January 2013, the Company has made early repayments of bank loans in the total amount of NIS 717 million. In May 2014, the Company entered into a NIS 250 million deferred unsecured loan agreement for which the principal financial undertakings are similar to those undertaken in previous bank loans. The loan principal will be granted in December 2016.” Key Financial Results6(unaudited) NIS MILLION (except EPS) Q2'14 Q2'13 % Change Revenues -4 % Cost of revenues -6 % Gross profit +4 % Operating profit +16 % Profit for the period 46 20 +130 % Earnings per share (basic, NIS) +131 % Free cash flow (before interest) -33 % Key Operating Indicators: Q2'14 Q2'13 Change Adjusted EBITDA (NIS million) +4 % Adjusted EBITDA as a percentage of total revenues 27
